 
 
I 
108th CONGRESS 2d Session 
H. R. 5132 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Menendez (for himself, Mr. Pascrell, Mr. Holt, Mr. Payne, Mr. Andrews, Mr. Pallone, and Mr. Rothman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide increased rail and public transportation security. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Rail and Public Transportation Security Act of 2004. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Rail transportation security risk assessment 
Sec. 4. Rail security 
Sec. 5. Study of foreign rail transport security programs 
Sec. 6. Passenger, baggage, and cargo screening 
Sec. 7. Certain personnel limitations not to apply 
Sec. 8. Fire and life safety improvements 
Sec. 9. Transportation security 
Sec. 10. Intelligence sharing 
Sec. 11. Research, development, and demonstration 
Sec. 12. Amtrak plan to assist families of passengers involved in rail passenger accidents 
Sec. 13. Systemwide Amtrak security upgrades 
Sec. 14. Freight and passenger rail security upgrades 
Sec. 15. Department of Transportation oversight 
Sec. 16. Welded rail and tank car safety improvements 
Sec. 17. Northern Border rail passenger report 
Sec. 18. Mass transportation system security improvements  
2.Findings Congress finds the following: 
(1)Since September 11, 2001, the Federal Government has spent $4,500,000,000 annually to protect the Nation’s 2,000,000 air travelers, and only $75,000,000 to secure the Nation’s rail and public transit systems which carry 32,000,000 passengers annually. 
(2)The Nation’s rail and public transit systems carry 16 times more passengers every day than the airlines, yet the Federal Government has spent 90 times more funding for airline security. 
(3)Between fiscal years 2003 and 2004 the Department of Homeland Security has reduced transit security funding by 22 percent. 
(4)Safety and security of the Nation’s freight railroads and intercity passenger rail systems and public transit systems are critical to the Nation’s economy. 
(5)As demonstrated by the recent terrorist attacks on commuter trains in Madrid, Spain, a real and imminent threat exists and appropriate security measures must be taken immediately. 
(6)The safety of the 32,000,000 Americans who use the Nation’s public transit systems is the responsibility of the Federal Government. 
(7)The Nation’s rail and public transit systems have identified $6,000,000,000 in critical security needs. 
(8)Authorized and proposed funding provided in the annual appropriations measures and the reauthorization of the Transportation Efficiency Act for the 21st Century for the capital and operating needs of transit systems cannot be used to address these critical security needs without severely reducing the level of service provided. 
3.Rail transportation security risk assessment 
(a)In general 
(1)Vulnerability assessmentThe Under Secretary of Homeland Security for Border and Transportation Security, in consultation with the Secretary of Transportation, shall complete a vulnerability assessment of freight and passenger rail transportation (encompassing railroad carriers, as that term is defined in section 20102(2) of title 49, United States Code). The assessment shall include— 
(A)identification and evaluation of critical assets and infrastructures; 
(B)identification of threats to those assets and infrastructures; 
(C)identification of vulnerabilities that are specific to the transportation of hazardous materials via railroad; and 
(D)identification of security weaknesses in passenger and cargo security, transportation infrastructure, protection systems, procedural policies, communications systems, employee training, emergency response planning, and any other area identified by the assessment. 
(2)Existing private and public sector effortsThe assessment shall take into account actions taken or planned by both public and private entities to address identified security issues and assess the effective integration of such actions. 
(3)RecommendationsBased on the assessment conducted under paragraph (1), the Under Secretary, in consultation with the Secretary of Transportation, shall develop prioritized recommendations for improving rail security, including any recommendations the Under Secretary has for— 
(A)improving the security of rail tunnels, rail bridges, rail switching areas, other rail infrastructure and facilities, information systems, and other areas identified by the Under Secretary as posing significant rail-related risks to public safety and the movement of interstate commerce, taking into account the impact that any proposed security measure might have on the provision of rail service; 
(B)deploying weapon detection equipment; 
(C)training employees in terrorism prevention, passenger evacuation, and response activities; 
(D)conducting public outreach campaigns on passenger railroads; 
(E)deploying surveillance equipment; and 
(F)identifying the immediate and long-term economic impact of measures that may be required to address those risks. 
(4)PlansThe report required by subsection (c) shall include— 
(A)a plan, developed in consultation with the freight and intercity passenger railroads, and State and local governments, for the Federal Government to provide increased security support at high or severe threat levels of alert; and 
(B)a plan for coordinating rail security initiatives undertaken by the public and private sectors. 
(b)ConsultationIn carrying out the assessment required by subsection (a), the Under Secretary of Homeland Security for Border and Transportation Security shall consult with rail management, rail labor, owners or lessors of rail cars used to transport hazardous materials, shippers of hazardous materials, public safety officials (including those within other agencies and offices within the Department of Homeland Security) and other relevant parties. 
(c)Report 
(1)ContentsWithin 120 days after the date of enactment of this Act, the Under Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the assessment and prioritized recommendations required by subsection (a) and an estimate of the cost to implement such recommendations. 
(2)FormatThe Under Secretary may submit the report in both classified and redacted formats if the Under Secretary determines that such action is appropriate or necessary. 
(d)Annual updatesThe Under Secretary, in consultation with the Secretary of Transportation, shall update the assessment and recommendations annually and transmit a report, which may be submitted in both classified and redacted formats, to the Committees named in subsection (c)(1), containing the updated assessment and recommendations. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $5,000,000 for fiscal year 2005 for the purpose of carrying out this section. 
4.Rail security 
(a)Rail police officers 
(1)AmendmentSection 28101 of title 49, United States Code, is amended to read as follows: 
 
28101.Rail and State public transit police officers 
(a)In generalUnder regulations prescribed by the Secretary of Transportation, a rail or public transit system police officer who is employed by a rail carrier or a public transportation system and certified or commissioned as a police officer under the laws of a State may enforce the laws of any jurisdiction in which the rail carrier or public transit system owns property or provides service, to the extent of the authority of a police officer certified or commissioned under the laws of that jurisdiction, to protect— 
(1)employees, passengers, or patrons of the rail carrier or public transit system; 
(2)property, equipment, and facilities owned, leased, operated, or maintained by the rail carrier or public transit system; 
(3)property moving in interstate or foreign commerce in the possession of the rail carrier or public transit system; and 
(4)personnel, equipment, and material moving by rail or public transit that are vital to the national defense. 
(b)DefinitionIn this section, the term public transit has the meaning given that term by section 5302(a) of this title.. 
(2)Table of sections amendmentThe item relating to section 28101 in the table of sections for chapter 281 of title 49, United States Code, is amended to read as follows: 
 
 
28101. Rail and State public transit police officers.  
(b)Review of rail regulationsWithin 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Under Secretary of Homeland Security for Border and Transportation Security, shall review existing rail regulations of the Department of Transportation for the purpose of identifying areas in which those regulations need to be revised to improve rail security. 
5.Study of foreign rail transport security programs 
(a)Requirement for studyWithin one year after the date of enactment of this Act, the Comptroller General shall complete a study of the rail passenger transportation security programs that are carried out for rail transportation systems in Japan, member nations of the European Union, and other foreign countries. 
(b)PurposeThe purpose of the study shall be to identify effective rail transportation security measures that are in use in foreign rail transportation systems, including innovative measures and screening procedures determined effective. 
(c)ReportThe Comptroller General shall submit a report on the results of the study to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. The report shall include the Comptroller General’s assessment regarding whether it is feasible to implement within the United States any of the same or similar security measures that are determined effective under the study. 
6.Passenger, baggage, and cargo screening 
(a)Requirement for study and reportThe Under Secretary of Homeland Security for Border and Transportation Security, in cooperation with the Secretary of Transportation, shall— 
(1)analyze the cost and feasibility of requiring security screening for passengers, baggage, and mail on passenger trains; and 
(2)report the results of the study, together with any recommendations that the Under Secretary may have for implementing a rail security screening program to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate within 1 year after the date of enactment of this Act. 
(b)Pilot programAs part of the study under subsection (a), the Under Secretary shall complete a pilot program of random security screening of passengers and baggage at 5 passenger rail stations served by Amtrak selected by the Under Secretary. In conducting the pilot program, the Under Secretary shall— 
(1)test a wide range of explosives detection technologies, devices, and methods; 
(2)require that intercity rail passengers produce government-issued photographic identification which matches the name on the passenger’s tickets prior to boarding trains; and 
(3)attempt to achieve a distribution of participating train stations in terms of geographic location, size, passenger volume, and whether the station is used by commuter rail passengers as well as Amtrak passengers. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security to carry out this section $5,000,000 for fiscal year 2005. 
7.Certain personnel limitations not to applyAny statutory limitation on the number of employees in the Transportation Security Administration of the Department of Transportation, before or after its transfer to the Department of Homeland Security, does not apply to the extent that any such employees are responsible for implementing the provisions of this Act. 
8.Fire and life safety improvements 
(a)Life safety needsThe Secretary of Transportation is authorized to make grants to Amtrak for the purpose of making fire and life-safety improvements to tunnels on the Northeast Corridor in New York, New York, Baltimore, Maryland, and Washington, District of Columbia. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for the purposes of carrying out subsection (a) the following amounts: 
(1)For the 6 New York tunnels to provide ventilation, electrical, and fire safety technology upgrades, emergency communication and lighting systems, and emergency access and egress for passengers— 
(A)$100,000,000 for fiscal year 2005; 
(B)$100,000,000 for fiscal year 2006; 
(C)$100,000,000 for fiscal year 2007; 
(D)$100,000,000 for fiscal year 2008; and 
(E)$170,000,000 for fiscal year 2009. 
(2)For the Baltimore  Potomac tunnel and the Union tunnel, together, to provide adequate drainage, ventilation, communication, lighting, and passenger egress upgrades— 
(A)$10,000,000 for fiscal year 2005; 
(B)$10,000,000 for fiscal year 2006; 
(C)$10,000,000 for fiscal year 2007; 
(D)$10,000,000 for fiscal year 2008; and 
(E)$17,000,000 for fiscal year 2009. 
(3)For the Washington, District of Columbia, Union Station tunnels to improve ventilation, communication, lighting, and passenger egress upgrades— 
(A)$8,000,000 for fiscal year 2005; 
(B)$8,000,000 for fiscal year 2006; 
(C)$8,000,000 for fiscal year 2007; 
(D)$8,000,000 for fiscal year 2008; and 
(E)$8,000,000 for fiscal year 2009. 
(c)Infrastructure upgradesThere are authorized to be appropriated to the Secretary of Transportation for fiscal year 2005 $3,000,000 for the preliminary design of options for a new tunnel on a different alignment to augment the capacity of the existing Baltimore tunnels. 
(d)Availability of appropriated fundsAmounts appropriated pursuant to this section shall remain available until expended. 
(e)Plan requiredThe Secretary may not make amounts available to Amtrak for obligation or expenditure under subsection (a)— 
(1)until Amtrak has submitted to the Secretary, and the Secretary has approved, an engineering and financial plan for such projects; and 
(2)unless, for each project funded pursuant to this section, the Secretary has approved a project management plan prepared by Amtrak addressing project budget, construction schedule, recipient staff organization, document control and record keeping, change order procedure, quality control and assurance, periodic plan updates, periodic status reports, and such other matter the Secretary deems appropriate;  
9.Transportation security 
(a)Memorandum of agreementWithin 60 days after the date of enactment of this Act, the Secretary of Transportation and the Under Secretary of Homeland Security for Border and Transportation Security shall execute a memorandum of agreement governing the roles and responsibilities of the Department of Transportation and the Department of Homeland Security, respectively, in addressing railroad transportation security matters, including the processes the departments will follow to promote communications, efficiency, and nonduplication of effort. 
(b)Rail safety regulationsSection 20103(a) of title 49, United States Code, is amended by striking safety the first place it appears, and inserting safety, including security,. 
10.Intelligence sharing 
(a)Intelligence sharingThe Secretary of Homeland Security shall ensure that the Department of Transportation receives appropriate and timely notification of all credible terrorist threats against public transportation assets in the United States. 
(b)Information sharing analysis center 
(1)EstablishmentThe Department of Homeland Security shall fund the reasonable costs of the Information Sharing and Analysis Center for Public Transportation (referred to in this subsection as the ISAC) established pursuant to Presidential Directive 63 to protect critical infrastructure. 
(2)Public transportation agency participationThe Secretary of Homeland Security— 
(A)shall require those public transportation agencies that the Secretary determines to be at significant risk of terrorist attack to participate in the ISAC; 
(B)shall encourage all other public transportation agencies to participate in the ISAC; and 
(C)shall not charge any public transportation agency a fee for participation in the ISAC. 
11.Research, development, and demonstration 
(a)Research, development, and demonstration grants 
(1)Grants authorizedThe Secretary of Homeland Security, in consultation with the Federal Transit Administration, shall award grants to public or private entities to conduct research into, and demonstration of, technologies and methods to reduce and deter terrorist threats against public transportation systems. 
(2)Use of fundsGrants awarded under paragraph (1) may be used for— 
(A)researching chemical, biological, radiological, or explosive detection systems that do not significantly impede passenger access; 
(B)researching imaging technologies; 
(C)conducting product evaluations and testing; and 
(D)researching other technologies or methods for reducing or deterring terrorist attacks against public transportation systems, or mitigating damage from such attacks. 
(3)Reporting requirementEach entity that receives a grant under this subsection shall report annually to the Department of Homeland Security on the use of grant funds received under this subsection. 
(4)Return of misspent grant fundsIf the Secretary of Homeland Security determines that a grantee used any portion of the grant funds received under this subsection for a purpose other than the allowable uses specified under paragraph (2), the grantee shall return any amount so used to the Treasury of the United States. 
(5)Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $200,000,000 for fiscal year 2005 to carry out the purposes of this subsection. Amounts appropriated pursuant to this paragraph shall remain available until expended. 
(b)Rail security research and development 
(1)Establishment of research and development programThe Under Secretary of Homeland Security for Border and Transportation Security, in conjunction with the Secretary of Transportation, shall carry out a research and development program for the purpose of improving freight and intercity passenger rail security, including research and development projects to— 
(A)reduce the vulnerability of passenger trains, stations, and equipment to explosives; 
(B)test new emergency response techniques and technologies; 
(C)develop improved freight technologies, including— 
(i)technologies for sealing rail cars; 
(ii)automatic inspection of rail cars; 
(iii)communication-based train controls; and 
(iv)emergency response training; 
(D)test wayside detectors that can detect tampering with railroad equipment; and 
(E)support enhanced security for the transportation of hazardous materials by rail, including— 
(i)technologies to detect a breach in a tank car and transmit information about the integrity of tank cars to the train crew; 
(ii)research to improve tank car integrity, with a focus on tank cars that carry toxic-inhalation chemicals; and 
(iii)techniques to transfer hazardous materials from rail cars that are damaged or otherwise represent an unreasonable risk to human life or public safety. 
(2)Coordination with other research initiativesThe Under Secretary of Homeland Security for Border and Transportation Security shall ensure that the research and development program authorized by this subsection is coordinated with other research and development initiatives at the Department of Homeland Security and the Department of Transportation. 
(3)AccountabilityThe Under Secretary of Homeland Security for Border and Transportation Security shall carry out any research and development project authorized by this subsection through a reimbursable agreement with the Secretary of Transportation if the Secretary of Transportation— 
(A)is already sponsoring a research and development project in a similar area; or 
(B)has a unique facility or capability that would be useful in carrying out the project. 
(4)Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $50,000,000 for each of fiscal years 2005 and 2006 to carry out the purposes of this subsection. Amounts appropriated pursuant to this paragraph shall remain available until expended. 
12.Amtrak plan to assist families of passengers involved in rail passenger accidents 
(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following: 
 
24316.Plans to address needs of families of passengers involved in rail passenger accidents 
(a)Submission of planNot later than 6 months after the date of the enactment of the Rail and Public Transit Security Act of 2004, Amtrak shall submit to the Chairman of the National Transportation Safety Board a plan for addressing the needs of the families of passengers involved in any rail passenger accident involving an Amtrak intercity train and resulting in a loss of life. 
(b)Contents of plansThe plan to be submitted by Amtrak under subsection (a) shall include, at a minimum, the following: 
(1)A process by which Amtrak will maintain and provide to the National Transportation Safety Board, immediately upon request, a list (which is based on the best available information at the time of the request) of the names of the passengers aboard the train (whether or not such names have been verified), and will periodically update the list. The plan shall include a procedure, with respect to unreserved trains and passengers not holding reservations on other trains, for Amtrak to use reasonable efforts to ascertain the number and names of passengers aboard a train involved in an accident. 
(2)A plan for creating and publicizing a reliable, toll-free telephone number within 4 hours after such an accident occurs, and for providing staff, to handle calls from the families of the passengers. 
(3)A process for notifying the families of the passengers, before providing any public notice of the names of the passengers, by suitably trained individuals. 
(4)A process for providing the notice described in paragraph (3) to the family of a passenger as soon as Amtrak has verified that the passenger was aboard the train (whether or not the names of all of the passengers have been verified). 
(5)A process by which the family of each passenger will be consulted about the disposition of all remains and personal effects of the passenger within Amtrak’s control; that any possession of the passenger within Amtrak’s control will be returned to the family unless the possession is needed for the accident investigation or any criminal investigation; and that any unclaimed possession of a passenger within Amtrak’s control will be retained by the rail passenger carrier for at least 18 months. 
(6)A process by which the treatment of the families of nonrevenue passengers will be the same as the treatment of the families of revenue passengers. 
(7)An assurance that Amtrak will provide adequate training to its employees and agents to meet the needs of survivors and family members following an accident. 
(c)Use of informationThe National Transportation Safety Board and Amtrak may not release to any person information on a list obtained under subsection (b)(1) but may provide information on the list about a passenger to the family of the passenger to the extent that the Board or Amtrak considers appropriate. 
(d)Limitation on liabilityAmtrak shall not be liable for damages in any action brought in a Federal or State court arising out of the performance of Amtrak in preparing or providing a passenger list, or in providing information concerning a train reservation, pursuant to a plan submitted by Amtrak under subsection (b), unless such liability was caused by Amtrak’s conduct. 
(e)Limitation on statutory constructionNothing in this section may be construed as limiting the actions that Amtrak may take, or the obligations that Amtrak may have, in providing assistance to the families of passengers involved in a rail passenger accident. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for the use of Amtrak $500,000 for fiscal year 2005 to carry out this section. Amounts appropriated pursuant to this subsection shall remain available until expended.. 
(b)Conforming amendmentThe chapter analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following: 
 
 
24316. Plans to address needs of families of passengers involved in rail passenger accidents. 
13.Systemwide Amtrak security upgrades 
(a)In generalSubject to subsection (c), the Under Secretary of Homeland Security for Border and Transportation Security is authorized to make grants, through the Secretary of Transportation, to Amtrak— 
(1)to secure major tunnel access points and ensure tunnel integrity in New York, Baltimore, and Washington, District of Columbia; 
(2)to secure Amtrak trains; 
(3)to secure Amtrak stations; 
(4)to obtain a watch list identification system approved by the Under Secretary; 
(5)to obtain train tracking and communications systems that are coordinated to the maximum extent possible; 
(6)to hire additional police and security officers, including canine units; and 
(7)to expand emergency preparedness efforts. 
(b)ConditionsThe Secretary of Transportation may not disburse funds to Amtrak under subsection (a) unless the projects are contained in a systemwide security plan approved by the Under Secretary, in consultation with the Secretary of Transportation, and meet the requirements of section 8(e)(2). 
(c)Equitable geographic allocationThe Secretary shall ensure that, subject to meeting the highest security needs on Amtrak’s entire system, stations and facilities located outside of the Northeast Corridor receive an equitable share of the security funds authorized by this section. 
(d)Availability of fundsThere are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $62,500,000 for fiscal year 2005 for the purposes of carrying out this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
14.Freight and passenger rail security upgrades 
(a)Security improvement grantsThe Under Secretary of Homeland Security for Border and Transportation Security is authorized to make grants to freight railroads, the Alaska Railroad, hazardous materials shippers, owners of rail cars used in the transportation of hazardous materials, and, through the Secretary of Transportation, to Amtrak, for full or partial reimbursement of costs incurred in the conduct of activities to prevent or respond to acts of terrorism, sabotage, or other intercity passenger rail and freight rail security threats, including— 
(1)security and redundancy for critical communications, computer, and train control systems essential for secure rail operations; 
(2)accommodation of cargo or passenger screening equipment at the United States-Mexico border or the United States-Canada border; 
(3)the security of hazardous material transportation by rail; 
(4)secure intercity passenger rail stations, trains, and infrastructure; 
(5)structural modification or replacement of pressurized tank cars to improve their resistance to acts of terrorism; 
(6)employee security awareness, preparedness, passenger evacuation, and emergency response training; 
(7)public security awareness campaigns for passenger train operations; and 
(8)other improvements recommended by the report required by section 3, including infrastructure, facilities, and equipment upgrades. 
(b)AccountabilityThe Under Secretary shall adopt necessary procedures, including audits, to ensure that grants made under this section are expended in accordance with the purposes of this Act and the priorities and other criteria developed by the Under Secretary. 
(c)ConditionsThe Secretary of Transportation may not disburse funds to Amtrak under subsection (a) unless Amtrak meets the conditions set forth in section 11(a)(2) of this Act. 
(d)Tank car replacement incentiveA grant under subsection (a)(5) may be for up to 15 percent of the cost of the modification or replacement of a pressurized tank car. 
(e)Allocation between railroads and othersUnless as a result of the assessment required by section 3 the Under Secretary of Homeland Security for Border and Transportation Security determines that critical rail transportation security needs require reimbursement in greater amounts to any eligible entity, no grants under this section may be made— 
(1)in excess of $65,000,000 to Amtrak; or 
(2)in excess of $100,000,000 for the purposes described in paragraphs (3) and (4) of subsection (a). 
(f)Procedures for grant awardThe Under Secretary shall prescribe procedures and schedules for the awarding of grants under this section, including application and qualification procedures (including a requirement that the applicant have a security plan), and a record of decision on applicant eligibility. The procedures shall include the execution of a grant agreement between the grant recipient and the Under Secretary. The Under Secretary shall issue a final rule establishing the procedures not later than 90 days after the date of enactment of this Act. 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $250,000,000 for fiscal year 2005 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
15.Department of Transportation oversight 
(a)Secretarial oversightThe Secretary of Transportation may use up to 0.5 percent of amounts appropriated for Amtrak for capital projects under this Act to enter into contracts for the review of proposed capital projects and related program management plans and to oversee construction of such projects. 
(b)Use of fundsThe Secretary may use amounts available under subsection (a) of this subsection to make contracts for safety, procurement, management, and financial compliance reviews and audits of a recipient of amounts under subsection (a). 
16.Welded rail and tank car safety improvements 
(a)Track standardsWithin 90 days after the date of enactment of this Act, the Federal Railroad Administration shall— 
(1)require each railroad using continuous welded rail track to include procedures (in its program filed with the Administration) that improve the identification of cracks in rail joint bars; 
(2)instruct Administration track inspectors to obtain copies of the most recent continuous welded rail programs of each railroad within the inspectors’ areas of responsibility and require that inspectors use those programs when conducting track inspections; and 
(3)establish a program to periodically review continuous welded rail joint bar inspection data from railroads and Administration track inspectors and, whenever the Administration determines that it is necessary or appropriate, require railroads to increase the frequency or improve the methods of inspection of joint bars in continuous welded rail. 
(b)Tank car standardsThe Federal Railroad Administration shall— 
(1)within 1 year after the date of enactment of this Act, validate the predictive model it is developing to quantify the maximum dynamic forces acting on railroad tank cars under accident conditions; and 
(2)within 18 months after the date of enactment of this Act, initiate a rulemaking to develop and implement appropriate design standards for pressurized tank cars. 
(c)Older tank car impact resistance analysis and reportWithin 2 years after the date of enactment of this Act, the Federal Railroad Administration, in coordination with the National Transportation Safety Board, shall— 
(1)conduct a comprehensive analysis to determine the impact resistance of the steels in the shells of pressure tank cars constructed before 1989; and 
(2)transmit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with recommendations for measures to eliminate or mitigate the risk of catastrophic failure. 
17.Northern Border rail passenger reportWithin 180 days after the date of enactment of this Act, the Under Secretary of Homeland Security for Border and Transportation Security, in consultation with the heads of other appropriate Federal departments and agencies and Amtrak, shall transmit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that contains— 
(1)a description of the current system for screening passengers and baggage on passenger rail service between the United States and Canada; 
(2)an assessment of the current program to provide preclearance of airline passengers between the United States and Canada as outlined in The Agreement on Air Transport Preclearance between the Government of Canada and the Government of the United States of America, dated January 18, 2001; 
(3)an assessment of the current program to provide preclearance of freight railroad traffic between the United States and Canada as outlined in the Declaration of Principle for the Improved Security of Rail Shipments by Canadian National Railway and Canadian Pacific Railway from Canada to the United States, dated April 2, 2003; 
(4)information on progress by the Department of Homeland Security and other Federal agencies towards finalizing a bilateral protocol with Canada that would provide for preclearance of passengers on trains operating between the United States and Canada; 
(5)a description of legislative, regulatory, budgetary, or policy barriers within the United States Government to providing prescreened passenger lists for rail passengers travelling between the United States and Canada to the Department of Homeland Security; 
(6)a description of the position of the Government of Canada and relevant Canadian agencies with respect to preclearance of such passengers; and 
(7)a draft of any changes in existing Federal law necessary to provide for prescreening of such passengers and providing prescreened passenger lists to the Department of Homeland Security. 
18. Mass transportation system security improvements 
(a)Grant programsThe Under Secretary of Homeland Security for Border and Transportation Security may make operating grants under subsection (e) and capital grants under subsection (f). 
(b)Consistency with assessmentThe Under Secretary shall require that all operating grants made under subsection (e) and capital grants made under subsection (f) shall be consistent with the most recent findings and recommendations of the Federal Transit Administration criticality and vulnerability assessments. 
(c)Procedures for grant awards 
(1)In generalThe Under Secretary shall establish procedures, schedules, and requirements for making grants under this section, including application and qualification procedures. 
(2)AgreementsExcept as provided in subsection (f)(3)(D), the procedures shall include the execution of a grant agreement between the grant recipient and the Under Secretary. 
(3)Final ruleThe Under Secretary shall issue a final rule establishing the procedures not later than 90 days after the date of enactment of this Act. 
(d)AccountabilityThe Under Secretary shall adopt necessary procedures, including audits, to ensure that grants made under this section are expended in accordance with the purposes of this section and the priorities and other criteria developed by the Under Secretary. 
(e)Security improvement operating grants 
(1)In generalThe Under Secretary may make operating grants to eligible transit agencies to prevent or respond to threats or acts of terrorism, including— 
(A)sabotage, hijackings, and hostage situations; 
(B)seizure and control of communications, signal, power and systems control infrastructure; 
(C)chemical, biological, radiological, nuclear, or explosive device attacks; or 
(D)other security threats. 
(2)Prevention and responsePrevention and response measures referred to in paragraph (1) may include— 
(A)increased transit police and security personnel, deployment expenses including overtime, training, K–9 units, and helicopter patrols; 
(B)inter-operable communications systems between and within transit agencies, local governmental agencies, state governmental agencies, and other transit systems and railroads; 
(C)operational redundancy and increased protection for critical communications, computer, and train control systems, assets and infrastructure essential for public transit operations; 
(D)increased security for light rail, heavy rail and bus stations, rights of way, maintenance and storage facilities, trains, grade crossings, critical locations, and other assets and infrastructure; 
(E)increased employee security preparedness through training on observing and reporting suspicious activities and objects, passenger evacuation, and emergency response procedures; 
(F)public security awareness campaigns for public transit passengers; and 
(G)other improvements indicated by current best practices and technological innovations, risk response, needs, capabilities and system security assessments. 
(3)Authorization of appropriations and apportionments 
(A)In general.—There are authorized to be appropriated to the Secretary of Homeland Security, for use by the Under Secretary, to carry out of this subsection $800,000,000 for each of fiscal years 2005 through 2009. 
(B)ApportionmentExcept as provided in subparagraph (C), of the funds made available under subparagraph (A)— 
(i)80 percent shall be apportioned to each eligible transit agency (as defined in subsection (g)(1)) in an amount equal to the total apportioned under this subsection for a fiscal year multiplied by the ratio equal to the annual passenger miles of the eligible transit agency divided by the total passenger miles of all eligible transit agencies; and 
(ii)20 percent shall be apportioned to each eligible transit agency in an amount equal to the total apportioned under this subsection for a fiscal year multiplied by the ratio equal to the annual fixed guideway miles of the eligible transit agency divided by the total passenger fixed guideway miles of all eligible transit agencies. 
(C)LimitationNo eligible transit agency may receive more than 10 percent of the current fiscal year’s appropriation in a fiscal year, excluding high priority projects described in subsection (f) or, at the discretion of the Under Secretary, if an elevated threat (red) level requires extreme deployment of personnel or equipment. 
(f)Security improvement capital grants 
(1)In generalThe Under Secretary may make capital grants to eigible transit agencies to prevent or respond to threats or acts of terrorism, including— 
(A)sabotage, hijackings, and hostage situations; 
(B)seizure and control of communications, signal, power and systems control infrastructure; 
(C)chemical, biological, radiological, nuclear or explosive device attacks; or 
(D)other security threats. 
(2)Prevention and responsePrevention and response measures referred to in paragraph (1) may include— 
(A)operational redundancy and increased protection for critical communications, computer, and train control systems assets and other infrastructure essential for public transit operations; 
(B)security surveillance equipment for trains, light rail, buses, stations, tunnels, bridges, control centers, maintenance and storage facilities, grade crossings, and other critical locations and infrastructure; 
(C)train, light rail, and bus tracking Global Positioning System; 
(D)protection and detection equipment for biological, chemical, radiological, nuclear, and explosive device threats; 
(E)modifications to stations, depots, trains, rights of way, maintenance and storage facilities, light rail, buses, and other assets and infrastructure to increase security prevention measures and improve emergency response efforts; and 
(F)other improvements indicated by current best practices and technological innovation, risk response, needs capabilities and system security assessments. 
(3)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated to the Secretary of Homeland Security, for use by the Under Secretary, to carry out this subsection $1,040,000,000 for each of fiscal years 2005 through 2009. 
(B)Set aside for critical high risk locationsOf the funds made available under subparagraph (A), the Under Secretary shall make available to eligible transit agencies not more than 20 percent of that fiscal year’s appropriation for high priority discretionary grants (determined by the Under Secretary of Homeland Defense in consultation with the Administrator of the Federal Transit Administration) based on a threat-based risk management analysis in which assessment for criticality, threat, vulnerability, impact and risk are considered. 
(C)RequirementsThe Under Secretary shall make a grant under subparagraph (B) only if there is a specific, recognized, or identified threat to an area that— 
(i)has been targeted, 
(ii)has the potential to be targeted, or 
(iii)is in the national interest. 
(D)AwardsAn eligible transit agency may apply for a grant under subparagraph (B) for a specific project or the Secretary may make an award, without an application being submitted, based on the national interest. 
(E)ApportionmentExcept as provided in subparagraph (F), of the funds that remain after the set aside under subparagraph (B)— 
(i)80 percent shall be apportioned to each eligible transit agency in an amount equal to the total apportioned under this subsection for a fiscal year multiplied by the ratio equal to the annual passenger miles of the eligible transit agency divided by the total passenger miles of all eligible transit agencies; and 
(ii)20 percent shall be apportioned to each eligible transit agency in an amount equal to the total apportioned under this subsection for a fiscal year multiplied by the ratio equal to the annual fixed guideway miles of the eligible transit agency divided by the total passenger fixed guideway miles of all eligible transit agencies. 
(F)LimitationNo eligible transit agency may receive more than 10 percent of the amount made available under subparagraph (A) in a fiscal year, excluding high priority projects described in subparagraph (B) or, at the discretion of the Under Secretary, if an elevated threat (red) level requires extreme deployment of personnel or equipment.  
(g)DefinitionsFor purposes of this section the following definitions shall apply: 
(1)Eligible transit agencyThe term eligible transit agency means a designated recipient of public transit assistance as defined under section 5307(a)(2) of title 49, United States Code, serving an urbanized area. 
(2)Mass transportationThe term public transit has the same meaning as such term has in section 5302(a) of title 49, United States Code.  
(3)Under SecretaryThe term Under Secretary means the Under Secretary of Homeland Security for Border and Transportation Security. 
 
